Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 5, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145055 & (40)(41)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  In re BRADLEY ESTATE                                                                                      Brian K. Zahra,
  _________________________________________                                                                            Justices

  NANCY MICK, Personal Representative of the
  ESTATE OF STEPHEN BRADLEY, Deceased,
            Petitioner-Appellee,
  v                                                                  SC: 145055
                                                                     COA: 299640
                                                                     Kent CC: 09-001348-AV
  KENT COUNTY SHERIFF’S DEPARTMENT,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred by reversing the Kent Circuit Court’s ruling
  that the petitioner’s claim for civil contempt indemnification damages under MCL
  600.1721 is barred by the Government Tort Liability Act, MCL 691.1401 et seq.

          The motions for leave to file brief amicus curiae of the Michigan Sheriffs’
  Association, Michigan Municipal League, Michigan Municipal League Liability &
  Property Pool, Michigan Townships Association, and Public Corporation Law Section of
  the State Bar of Michigan are GRANTED. Other persons or groups interested in the
  determination of the issue presented in this case may move the Court for permission to
  file briefs amicus curiae.

        MARILYN KELLY, J., would deny leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 5, 2012                     _________________________________________
         t1002                                                                  Clerk